Exhibit 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of April 21, 2008, by and between
AmeriCredit Corp., a Texas corporation (the “Company”), and Leucadia National
Corporation, a New York corporation (“Leucadia”).

WHEREAS, the Company has agreed to provide Leucadia and its Subsidiaries certain
rights as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth (and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged by the Company),
the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to cause the
direction of management and/or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Registration Rights Agreement as it may be amended,
supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated to close.

“Common Stock” means the shares of Common Stock, par value $0.01 per share, of
the Company.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign and any applicable industry self-regulatory organization.

“Holders” means Leucadia, its Subsidiaries and any Transferee of Registrable
Securities (and “Holder” means any of such Persons).

“Holders’ Representative” means Leucadia or any or any other Holder designated
by Leucadia as the Holders’ Representative.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Law” means any statute, law, code, ordinance, rule or regulation of any
Governmental Entity.

“Other Securities” means shares of Common Stock other than Registrable
Securities.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

“Registrable Securities” means (a) all shares of Common Stock owned by Leucadia
and its Subsidiaries, as of the date of this Agreement, and all shares of Common
Stock acquired by Leucadia and its Subsidiaries, on, and from and after, the
date of this Agreement, and (b) any securities issued directly or indirectly
with respect to such shares described in clause (a) because of stock splits,
stock dividends, reclassifications, recapitalizations, mergers, consolidations,
or similar events. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement or (ii) such securities shall
have been sold to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to

 

2



--------------------------------------------------------------------------------

the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC from time to time thereunder.

“Selling Holder” means each Holder of Registrable Securities included in a
registration pursuant to Article II.

“Subsidiary” of any Person shall mean those corporations and other entities of
which such Person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition.

“Transferee” means any of (i) the transferee of all or any portion of the
Registrable Securities held by Leucadia or its Subsidiaries, or (ii) the
subsequent transferee of all or any portion of the Registrable Securities held
by any Transferee; provided, that no Transferee shall be entitled to any
benefits of a Transferee hereunder unless such Transferee executes and delivers
to the Company an instrument substantially in the form provided as Exhibit A
attached hereto.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”, unless the context expressly
provides otherwise. All references herein to Articles, Sections, paragraphs,
subparagraphs, clauses or Exhibits shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of, or Exhibits to, this
Agreement, unless the context requires otherwise. Unless otherwise expressly
defined, terms defined in this Agreement have the same meanings when used in any
Exhibit hereto. Unless otherwise specified, the words “this Agreement”,
“herein”, “hereof”, “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole (including the Exhibits) and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. Unless
expressly stated otherwise, any Law defined or referred to herein means such Law
as from time to time amended, modified or supplemented, including by succession
of comparable successor Laws and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Demand Registrations. (a) At any time and from time to time, the
Holders’ Representative shall have the right by delivering a written notice to
the Company (a “Demand Notice”) to require the Company to, pursuant to the terms
of this Agreement, register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities owned by Holders and
requested by such Demand Notice to be so registered (a “Demand Registration”);
provided, however, that a Demand Notice may only be made if the amount of
Registrable Securities requested to be registered is either (i) at least 20% of
the aggregate number of Registrable Securities then held by all Holders or
(ii) reasonably expected to generate aggregate gross proceeds on sale (prior to
deducting underwriting discounts and commissions and offering expenses) of at
least $25 million. A Demand Notice shall also specify the expected method or
methods of disposition of the applicable Registrable Securities. Following
receipt of a Demand Notice, the Company shall use its reasonable best efforts to
file, as promptly as reasonably practicable, but not later than, 60 days with
respect to any underwritten offering, or 30 days with respect to any other
offering, after receipt by the Company of such Demand Notice (subject to
paragraph (e) of this Section 2.1), a Registration Statement relating to the
offer and sale of the Registrable Securities requested to be included therein by
the Holders thereof in accordance with the methods of distribution elected by
such Holders (a “Demand Registration Statement”) and shall use its reasonable
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as practicable after the filing thereof.

(b) No securities shall be included under any Demand Registration Statement
related to an underwritten offering without the written consent of the Holders’
Representative, except Registrable Securities requested to be included therein
pursuant to Section 2.1(a). Subject to the preceding sentence, if any of the
Registrable Securities registered pursuant to a Demand Registration are to be
sold in a firm commitment underwritten offering, and the managing underwriter(s)
of such underwritten offering advise the Holders in writing that it is their
good faith opinion that the total number or dollar amount of Registrable
Securities proposed to be sold in such offering, together with any Other
Securities proposed to be included by holders thereof which are entitled to
include securities in such Registration Statement, exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the amount, price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such demand
offering was requested by the Holders, pro rata (if applicable), based on the
number of Registrable Securities Beneficially Owned by each such Holder; and

 

4



--------------------------------------------------------------------------------

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder.

(c) The Holders collectively shall be entitled to request no more than three
Demand Registrations of the Company, and in no event shall the Company be
required to effect more than one Demand Registration in any six month period.

(d) In the event of a Demand Registration, the Company shall use its reasonable
best efforts to maintain the continuous effectiveness of the applicable
Registration Statement for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold. For the avoidance of
doubt, the foregoing sentence is not intended to limit the obligation of the
Company to maintain the continuous effectiveness of the Short-Form Registration
contemplated by Section 2.1(h) as required by Section 2.1(h).

(e) The Company shall be entitled to postpone (but not more than once in any
six-month period), for a reasonable period of time not in excess of 60 days (and
not for periods exceeding, in the aggregate, 90 days during any twelve-month
period), the filing or initial effectiveness of, or suspend the use of, a Demand
Registration Statement if the Company delivers to the Holders’ Representative a
certificate signed by both the Chief Executive Officer and Chief Financial
Officer of the Company certifying that, in the good faith judgment of the Board
of Directors of the Company, such registration, offering or use would reasonably
be expected to materially adversely affect or materially interfere with any bona
fide and imminent material financing of the Company or any imminent material
transaction under consideration by the Company or would require the disclosure
of information that has not been, and is not otherwise required to be, disclosed
to the public, the premature disclosure of which would materially adversely
affect the Company.

(f) The Holders’ Representative shall have the right to notify the Company that
it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement.

(g) No request for registration will count for the purposes of the limitations
in Section 2.1(c) if: (A) the Holders’ Representative determines in good faith
to withdraw the proposed registration prior to the effectiveness of the
Registration Statement relating to such request due to marketing conditions or
regulatory reasons relating to the Company, (B) the Registration Statement
relating to such request is not declared effective within 60 days of the date
such Registration Statement is first filed with the SEC (other than solely by
reason of the applicable Holders having refused to proceed), (C) prior to the
sale of at least 90% of the Registrable Securities included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the SEC or other
Governmental Entity or court, (D) more than 10% of the Registrable Securities
requested by the Holders to be included in the registration are not so included
pursuant to Section 2.1(b), or (E) the conditions to closing specified in any
underwriting agreement or purchase agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by the applicable

 

5



--------------------------------------------------------------------------------

Holders). Notwithstanding anything to the contrary, the Company will pay all
expenses (in accordance with Section 2.8) in connection with any request for
registration pursuant to this Agreement regardless of whether or not such
request counts toward the limitation set forth above.

(h) In addition to the foregoing, the Company will use its reasonable best
efforts to qualify for registration on Form S-3 (including, if available, an
automatic shelf registration statement for a “well-known seasoned issuer” as
defined in Rule 405 under the Securities Act) or any comparable or successor
form or forms or any similar short-form registration (“Short-Form Registration”)
and such Short-Form Registration shall be filed by the Company as promptly as
practicable and shall constitute a “shelf” registration statement providing for
the registration of, and the sale on a continuous or delayed basis
(notwithstanding anything to the contrary in Section 2.1(d)) of, the Registrable
Securities, pursuant to Rule 415 under the Securities Act, to permit the
distribution of the Registrable Securities in accordance with the methods of
distribution elected by the Holders, including by means of an underwritten
offering. Upon filing a Short-Form Registration, the Company shall use its
reasonable best efforts to keep such Short-Form Registration effective with the
SEC at all times and any Short-Form Registration shall be re-filed upon its
expiration, and the Company shall cooperate in any shelf take-down by amending
or supplementing the Prospectus related to such Short-Form Registration as may
be reasonably requested by the Holders’ Representative or as otherwise required,
until the Holders no longer hold Registrable Securities (in each case,
notwithstanding anything to the contrary in Section 2.1(d)).

Section 2.2. Piggyback Registrations. (a) If, other than pursuant to
Section 2.1, the Company proposes or is required to file a registration
statement under the Securities Act with respect to an offering of Common Stock,
whether or not for sale for its own account (other than a registration statement
(i) on Form S-4, Form S-8 or any successor forms thereto, (ii) filed solely in
connection with any employee benefit or dividend reinvestment plan, (iii) so
long as a shelf registration statement is effective and available pursuant to
Section 2.1(h) hereof, filed solely in connection with the issuance or resale of
Common Stock issuable upon conversion, exercise or exchange of any securities of
the Company or any of its Subsidiaries, where such convertible, exercisable or
exchangeable securities were issued in, or as part of, a financing transaction,
or (iv) filed pursuant to the terms of that certain warrant, dated April 15,
2008, issued by the Company to Deutsche Bank Securities Inc.), in a manner that
would permit registration of Registrable Securities for sale to the public under
the Securities Act, then the Company shall give prompt written notice of such
proposed filing at least 30 days before the anticipated filing date (the
“Piggyback Notice”) to the Holders. The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). Subject
to Section 2.2(b) hereof, the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after notice has
been given to the Holders, to permit the distribution of such Registrable
Securities in accordance with the methods of distribution elected by such
Holders. The Holders shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
Business Days prior to the effective date of the Registration Statement relating
to such Piggyback Registration. The Company shall use its reasonable best
efforts to maintain the effectiveness of the Registration Statement for a
Piggyback Registration for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold. No Piggyback
Registration shall count towards registrations required under Section 2.1.

 

6



--------------------------------------------------------------------------------

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Holders’ rights under this Section 2.2 are to be sold in an
underwritten offering, the Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any Other Securities included therein; provided,
however, that if such offering involves a firm commitment underwritten offering
and the managing underwriter(s) of such underwritten offering advise the Company
in writing that it is their good faith opinion that the total amount of
Registrable Securities requested to be so included, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) first, all Other Securities being sold by the Company for its own account or
by any Person (other than a Holder) exercising a contractual right to demand
registration;

(ii) second, all Registrable Securities requested to be included by the Holders,
pro rata (if applicable), based on the number of Registrable Securities
Beneficially Owned by each such Holder; and

(iii) third, among any other holders of Other Securities requesting such
registration, pro rata, based on the number of Other Securities Beneficially
Owned by each such holder of Other Securities.

Section 2.3. Registration Procedures. If and whenever the Company is required to
use its efforts to effect the registration of any Registrable Securities under
the Securities Act as provided in Article II, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the Holders or the Company in accordance with the intended method
or methods of distribution thereof, and use its reasonable best efforts to cause
such Registration Statement to become effective and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the Selling Holders, their
counsel and the managing underwriter(s), if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested

 

7



--------------------------------------------------------------------------------

by such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and, upon execution of a customary confidentiality agreement, such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to any registration pursuant
to Section 2.1 or 2.2 to which the Holders’ Representative, its counsel, or the
managing underwriter(s), if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with applicable Law.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the related Prospectus to be supplemented by any Prospectus supplement or
Issuer Free Writing Prospectus as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of the securities covered
by such Registration Statement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act.

(c) Notify each Selling Holder and the managing underwriter(s), if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by
Section 2.3(o) below) cease to be true and correct, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

8



--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

(e) If requested by the managing underwriter(s), if any, or the Holders of a
majority of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

(f) Furnish or make available to each Selling Holder, and each managing
underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.

(g) Deliver to each Selling Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Securities; and the Company, subject to Section 2.4(b), hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
Selling Holders and the managing underwriter(s), if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Selling Holders, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any Selling Holder or managing underwriter(s) reasonably requests in writing and
to keep each such registration or qualification (or exemption therefrom)
effective during the period such Registration Statement is required to be kept
effective and to take any other action that may be necessary or advisable to
enable such Selling Holders to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified, (ii) subject itself to taxation in any such jurisdiction
where it is not then so subject, or (iii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject.

(i) Cooperate with the Selling Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing

 

9



--------------------------------------------------------------------------------

Registrable Securities to be sold after receiving written representations from
each Selling Holder that the Registrable Securities represented by the
certificates so delivered by such Selling Holder will be transferred in
accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriter(s), if any, or the Selling Holders may request at least two
Business Days prior to any sale of Registrable Securities.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
Governmental Entities within the United States, except as may be required solely
as a consequence of the nature of such Selling Holder’s business, in which case
the Company will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals, as may be necessary
to enable the seller or sellers thereof or the managing underwriter(s), if any,
to consummate the disposition of such Registrable Securities.

(k) Upon the occurrence of any event contemplated by Section 2.3(c)(ii),
(c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(l) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.

(m) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.

(n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on each national securities exchange, if any, on which similar securities issued
by the Company are then listed.

(o) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Securities, and in connection therewith, whether or not an
underwriting agreement is entered into and whether or not the registration is an
underwritten registration, (i) make such representations and warranties to the
Selling Holders and the managing underwriter(s), if any, with respect to the
business of the Company and its Subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the Selling
Holders of such Registrable Securities opinions of counsel to the

 

10



--------------------------------------------------------------------------------

Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriter(s), if
any, and counsels to the Selling Holders of the Registrable Securities),
addressed to each Selling Holder of Registrable Securities and each of the
managing underwriter(s), if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and managing underwriter(s), (iii) use its
reasonable best efforts to obtain “comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each Selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 2.5 hereof with respect to all
parties to be indemnified pursuant to said Section except as otherwise agreed by
the Holders of a majority of the Registrable Securities being sold in connection
therewith and the managing underwriter(s), if any, and (v) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority of the Registrable Securities being sold in connection therewith, their
counsel and the managing underwriter(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company. The above
shall be done at each closing under such underwriting or similar agreement, or
as and to the extent required thereunder.

(p) Upon execution of a customary confidentiality agreement, make available for
inspection by a representative of the Selling Holders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Selling Holders or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

(q) Cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, by participation in “road shows”) taking into
account the Company’s business needs.

(r) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and any applicable national securities
exchange, and make available to its security holders, as soon as reasonably
practicable (but not more than 18 months) after the effective date of the
registration statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act.

 

11



--------------------------------------------------------------------------------

Section 2.4. Certain Additional Agreements.

(a) The Company may require each Selling Holder to furnish to the Company in
writing such information required in connection with such registration regarding
such Selling Holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing and the Company
may exclude from such registration the Registrable Securities of any Selling
Holder who fails to furnish such information within a reasonable time after
receiving such request.

(b) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.3(c)(iii) or
(c)(vi) hereof, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or Prospectus
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.3(k) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that (i) in no event shall such discontinuance exceed the
time period set forth in Section 2.1(e) hereof, and (ii) the Company shall
extend the time periods under Section 2.1 and Section 2.2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the Holder is required to discontinue
disposition of such securities.

(c) The Company shall not enter into any agreement with respect to any equity
securities that grants or provides holders of such securities with registration
rights that have terms more favorable than the registration rights granted to
holders of the Registrable Securities in this Agreement unless similar rights
are granted to holders of Registrable Securities. The Company shall provide the
Holders’ Representative with a copy of any such agreement promptly after its
execution and the Holders’ Representative shall notify the Company within 60
days thereafter of such more favorable terms. The failure of the Holders’
Representative to so notify the Company shall not release, waive or otherwise
affect the Company’s obligations pursuant to this Section 2.4(c), except to the
extent that the Company is prejudiced as a result of such failure.

(d) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sale of Registrable Securities pursuant to the
Registration Statement.

Section 2.5. Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners (limited and general), members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) each such Selling Holder and the officers,
directors, partners (limited and general), members, managers, shareholders,
accountants, attorneys, agents and employees of each such controlling Person,
each underwriter (including any Holder that is deemed to be an underwriter
pursuant to any SEC comments or policies), if any, and each Person who

 

12



--------------------------------------------------------------------------------

controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (collectively, “Holder Indemnitees”), from
and against any and all losses, claims, damages, liabilities, expenses
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any other reasonable fees or expenses incurred by such party in
connection with any investigation or Action), judgments, fines, penalties,
charges and amounts paid in settlement (collectively, “Losses”), as incurred,
arising out of or based upon any untrue statement (or alleged untrue statement)
of a material fact contained in any applicable Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto) or any
other offering circular, amendment of or supplement to any of the foregoing or
other document incident to any such registration, qualification, or compliance,
or based on any omission (or alleged omission) to state therein (in the case of
a final or preliminary Prospectus, in light of the circumstances under which
they were made) a material fact required to be stated therein or necessary to
make the statements therein not misleading, or any violation by the Company of
the Securities Act or of the Exchange Act in connection with any such
registration, qualification, or compliance; provided, that the Company will not
be liable to a Selling Holder or underwriter, as the case may be, in any such
case to the extent that any such Loss arises out of or is based on any untrue
statement or omission by such Selling Holder or underwriter, as the case may be,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such Registration Statement (or in
any preliminary or final Prospectus contained therein, any document incorporated
by reference therein or Issuer Free Writing Prospectus related thereto),
offering circular, amendment of or supplement to any of the foregoing or other
document in reliance upon and in conformity with written information furnished
to the Company by such Selling Holder or underwriter specifically for inclusion
in such document; and provided, further, that the Company will not be liable to
any Person who participates as an underwriter in any underwritten offering or
sale of Registrable Securities, or to any Person who is a selling Holder in any
non-underwritten offering or sale of Registrable Securities, or any other
Person, if any, who controls such underwriter or selling Holder within the
meaning of the Securities Act, under the indemnity agreement in this Section 2.5
with respect to any preliminary Prospectus or the final Prospectus (including
any amended or supplemented preliminary or final Prospectus), as the case may
be, to the extent that any such loss, claim, damage or liability of such
underwriter, selling Holder or controlling Person results from the fact that
such underwriter or selling Holder sold Registrable Securities to a Person to
whom there was not sent or given, at or prior to the written confirmation of
such sale, a copy of the final Prospectus as then amended or supplemented,
whichever is most recent, if the Company has previously furnished copies thereof
to such underwriter or selling Holder and such final Prospectus, as then amended
or supplemented, has corrected any such misstatement or omission. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Holder Indemnitee or any other Holder and shall survive the
transfer of such securities. The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to each Holder Indemnitee.

(b) Indemnification by Selling Holders. In connection with any Registration
Statement in which a Selling Holder is participating by registering Registrable
Securities, such Selling Holder agrees, severally and not jointly with any other
Person, to indemnify and hold harmless, to the fullest extent permitted by Law,
the Company, the officers and directors of the Company, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, and each underwriter, if any, and each Person
who controls

 

13



--------------------------------------------------------------------------------

(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (collectively, “Company Indemnitees”), from and
against all Losses, as incurred, arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto) or any other offering circular or any amendment of
or supplement to any of the foregoing or any other document incident to such
registration, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a final or preliminary Prospectus, in light of the circumstances
under which they were made) not misleading, in each case solely to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), offering circular, or any
amendment of or supplement to any of the foregoing or other document in reliance
upon and in conformity with written information furnished to the Company by such
Selling Holder expressly for inclusion in such document. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of its directors, officers or controlling Persons.
The Company may require as a condition to its including Registrable Securities
in any Registration Statement filed hereunder that the holder thereof
acknowledge its agreement to be bound by the provisions of this Agreement
(including Section 2.5) applicable to it.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such Action; provided, further, however, that
the indemnifying party shall not, in connection with any one such Action or
separate but substantially similar or related Actions in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its consent (but such consent will not be

 

14



--------------------------------------------------------------------------------

unreasonably withheld or delayed). No indemnifying party will be subject to any
liability for any settlement made without its consent (but such consent will not
be unreasonably withheld or delayed). The indemnifying party shall not consent
to entry of any judgment or enter into any settlement that does not include as
an unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or
litigation.

(d) Contribution. (i) If the indemnification provided for in this Section 2.5 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.5(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

(iii) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(e) Limitation on Holder Liability. Notwithstanding anything to the contrary
contained in this Agreement, an indemnifying party that is a Holder shall not be
required to indemnify or contribute any amount in excess of the amount by which
the net proceeds received by such Holder from the sale of the Registrable
Securities sold by such Holder in the applicable offering exceeds the amount of
any damages that such indemnifying party has otherwise been required to pay by
reason of the applicable untrue or alleged untrue statement or omission or
alleged omission.

Section 2.6. Rule 144; Rule 144A. The Company covenants that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Holder,
make publicly available other information so long as necessary to permit sales
pursuant to Rule 144 or 144A under the Securities Act), and it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

 

15



--------------------------------------------------------------------------------

Section 2.7. Underwritten Registrations. (a) If any offering of Registrable
Securities is an underwritten offering, the Holders’ Representative shall have
the right to select the investment banker or investment bankers and managers to
administer the offering, subject to approval by the Company, not to be
unreasonably withheld or delayed. The Company shall have the right to select the
investment banker or investment bankers and managers to administer any
incidental or piggyback registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities or Other Securities it
desires to have covered by the registration on the basis provided in any
underwriting arrangements in customary form (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing underwriter,
provided that no such Person will be required to sell more than the number of
Registrable Securities that such Person has requested the Company to include in
any registration), and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that such Person
(other than the Company) shall not be required to make any representations or
warranties other than those related to title and ownership of shares and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and, provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

Section 2.8. Registration Expenses. The Company shall pay all reasonable
documented expenses incident to the Company’s performance of or compliance with
its obligations under this Article II, including, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the SEC, all applicable securities exchanges
and/or the National Association of Securities Dealers, Inc. and (B) of
compliance with securities or Blue Sky laws including any fees and disbursements
of counsel for the underwriter(s) in connection with Blue Sky qualifications of
the Registrable Securities pursuant to Section 2.3(h)), (ii) printing expenses
(including expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriter(s), if any, or by the Holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Company, (iv) fees and disbursements of counsel for
the Company, (v) expenses of the Company incurred in connection with any road
show, and (vi) fees and disbursements of all independent certified public
accountants (including, without limitation, the expenses of any “comfort”
letters required by this Agreement) and any other Persons, including special
experts retained by the Company. In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company. In addition, the

 

16



--------------------------------------------------------------------------------

Company shall pay the reasonable documented fees and disbursements of one firm
of counsel for the Holders in connection with each registration under Article
II, but the Company shall not be obligated to pay any underwriting discounts
attributable to sales of Registrable Securities by Holders thereof.

ARTICLE III

MISCELLANEOUS

Section 3.1. Conflicting Agreements. Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement.

Section 3.2. Termination. This Agreement shall terminate at such time as there
are no Registrable Securities, except for the provisions of Sections 2.5, 2.6,
2.8 and this Article III, which shall survive such termination.

Section 3.3. Amendment and Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Company, Leucadia and,
at any time when Leucadia is not the Holder of a majority of the Registrable
Securities, the Holders of a majority of the aggregate number of Registrable
Securities then held by all Holders. Any party hereto may waive any right of
such party hereunder by an instrument in writing signed by such party and
delivered to the other parties (and, in the case of a waiver of any rights of
the Holders at any time when Leucadia is not the Holder of a majority of the
Registrable Securities, by an instrument in writing signed by the Holders of a
majority of the aggregate number of Registrable Securities then held by all
Holders). The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 3.4. Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 3.5. Entire Agreement. This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

Section 3.6. Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder is assignable in whole or in part by any party without the
prior written consent of the other party hereto; provided that Leucadia may
transfer its rights and obligations hereunder (in whole or in part) to any
Transferee (and any Transferee may transfer such rights and obligations to any
subsequent Transferee) without the prior written consent of the Company;
provided, further, that no such Transferee shall have the right under this
Agreement to require a Demand

 

17



--------------------------------------------------------------------------------

Registration or participate in a Piggyback Registration if such Transferee
(a) is able to immediately sell without restrictions under Rule 144 (or any
successor provision) under the Securities Act all of the shares of Common Stock
held by such Transferee, and (b) holds less than one percent (1%) of the
then-outstanding shares of Common Stock. Any such assignment shall be effective
upon receipt by the Company of (x) written notice from the transferring Holder
stating the name and address of any Transferee and identifying the number of
shares of Registrable Securities with respect to which the rights under this
Agreement are being transferred and the nature of the rights so transferred and
(y) a written agreement in substantially the form attached as Exhibit A hereto
from such Transferee to be bound by the applicable terms of this Agreement.

Section 3.7. Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

Section 3.8. Remedies. (a) Each party hereto acknowledges that monetary damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement is not performed in accordance with its terms, and
it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 3.9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Company: AmeriCredit Corp., 801 Cherry Street, Suite 3900, Fort Worth,
Texas 76102; Attention: Chris A. Choate; Fax: (817) 302-7915; and with a copy
(which shall not constitute notice) to: Hunton & Williams LLP, 1445 Ross Avenue,
Suite 3700, Dallas, Texas 75202; Attention: L. Steven Leshin; Fax (214) 880-0011

If to Leucadia: Leucadia National Corporation, 315 Park Avenue South, New York,
New York 10010; Attention: Joseph S. Steinberg; Fax: (212) 598-3245; and with a
copy (which shall not constitute notice) to: Weil, Gotshal & Manges LLP, 767
Fifth Avenue, New York, New York 10153; Attention: Andrea Bernstein and Malcolm
Landau; Fax: (212) 310-8007

 

18



--------------------------------------------------------------------------------

Section 3.10. Nature of Holders’ Obligations. The obligations of each Holder
under this Agreement are several and not joint with the obligations of any other
Holder, and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement. Nothing contained herein,
and no action taken by any Holder pursuant hereto or in connection herewith,
shall be deemed to constitute the Holders as a partnership, a joint venture or
any other kind of entity, or create a presumption that the Holders are in any
way acting in concert or as a group with respect to such obligations or any of
the transactions contemplated by this Agreement.

Section 3.11. Governing Law; Consent to Jurisdiction. (a) This Agreement shall
be governed in all respects by the laws of the State of New York, without regard
to its conflicts of laws principles.

(b) Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of any Federal or state court located in the Borough of Manhattan
in the City of New York, New York in the event any dispute arises out of this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any Action relating to this Agreement in any
court other than a Federal or state court located in the Borough of Manhattan in
the City of New York, New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives
trial by jury in any legal Action or proceeding in relation to this Agreement
and for any counterclaim therein.

[signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

AMERICREDIT CORP. By:  

 

Name:   Title:   LEUCADIA NATIONAL CORPORATION By:  

 

Name:   Title:  

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

[EXHIBIT A]

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, TX 76102

Attention: General Counsel

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of April 21,
2008 (the “Agreement”). Capitalized terms used and not otherwise defined herein
are used herein as defined in the Agreement. The undersigned (“Transferee”)
hereby: (i) acknowledges receipt of a copy of the Agreement; (ii) notifies the
Company that, on [Date], Transferee acquired from [insert name of assigning
Holder] (pursuant to a private transfer that was exempt from the registration
requirements under the Securities Act) [describe the Registrable Securities that
were transferred] (the “Transferred Securities”) and an assignment of such
transferor’s rights under the Agreement with respect and to the Transferred
Securities, and the Transferee has assumed from such transferor the liability of
the transferor in respect of any and all obligations under the Agreement related
to the Transferred Securities; and (iii) agrees to be bound by all terms of the
Agreement with respect to the Transferred Securities applicable to a Holder of
such Transferred Securities as if the Transferee was an original signatory to
the Agreement. Notices to the Transferee for purposes of the Agreement may be
addressed to: [•], [•], Attn: [•], Fax: [•]. This document shall be governed by,
and construed in accordance with, the laws of the State of New York, applicable
to contracts executed in and to be performed entirely within that State.

 

[Transferee] [By:]  

 

Name:   [Title:]  

cc: [Transferor]